Citation Nr: 0825773	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Atlanta, Georgia, which denied the above claims.

In June 2008, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A left knee disorder was not incurred in or aggravated by 
service; nor was arthritis of the left knee manifested to a 
compensable degree within one year following separation from 
service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in August 2002 and April 2004, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements in the present 
appeal, because service connection for a left knee disorder 
is being denied, and no effective date or rating percentage 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service, VA and 
private medical treatment records have been obtained.  The 
Board notes that during his June 2008 Travel Board hearing, 
the veteran indicated that he was currently receiving Social 
Security Administration disability benefits specifically for 
symptoms associated with his asserted low back disorder, but 
did not indicate that there were any such records associated 
with his asserted left knee disorder.  Additionally, as will 
be discussed below, the claim is being denied on the basis 
that no competent medical evidence has been submitted which 
links any current left knee disorder to the veteran's active 
service.  The veteran's service medical records do not show 
any treatment for a left knee disorder during his period of 
active service.  In this circumstance, there is no duty on 
the part of VA to provide a medical examination, because as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorder, 
if shown.  The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the veteran under the VCAA, does not 
contain competent evidence to suggest that the veteran has a 
current left knee disorder that is related to his active 
service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service." 38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide an examination or to obtain a medical 
opinion.  Id.  There is no indication of any additional, 
relevant records that the RO failed to obtain.  In sum, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled and no further action is 
necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis may also be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

During his June 2008 Travel Board hearing, the veteran 
asserted that he injured his left knee during service in 
1966.  He described that while running, he tripped over a 
tongue extending from a water truck and fell landing on his 
lower back and hurting his left leg.  He reported that he 
received medical treatment, and that five days of bed rest 
for recovery was prescribed.  He asserted that he currently 
has a chronic left knee disability that is the result of the 
inservice injury as reported.

The veteran's service medical records are silent for any 
findings relative to the left knee, including any injury 
sustained to the area, during his period of active service.  
His separation report of medical examination dated in January 
1968 shows that upon clinical evaluation, the veteran's lower 
extremities were normal.  In the associated report of medical 
history, the veteran indicated that he had never had  
"trick" or locked knee.

Subsequent to service, a VA examination report dated in June 
1970 shows that examination of the musculoskeletal system 
revealed no reports or diagnosis of a left knee disorder.

Private outpatient treatment records from Southside Medical 
Care dated from July 1990 to October 2002 show that in 
October 2002, the veteran reported pain in the left knee.  
The assessment was left knee pain, possible Baker's Cyst.

Private outpatient treatment records from M. J. York, M.D., 
dated from December 2002 to January 2003 show that the 
veteran was assessed and treated for a medial meniscus tear 
of the left knee.  He underwent an arthroscopic left knee 
partial medial meniscectomy.

VA outpatient treatment records dated from July 2002 to 
August 2003 show that the veteran provided a history of 
sustaining an injury to his left knee in service in 1966.  In 
August 2002, he was evaluated and treated for left knee pain.  
In December 2002, the veteran failed to appear for a 
scheduled orthopedic consultation.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claim as there is no 
competent medical evidence of a nexus between the veteran's 
currently reported left knee disorder and his period of 
active service.

The Board finds probative the veteran's separation physical 
examination report as it is highly probative as to the 
veteran's condition at the time of his release from active 
duty, and as it was generated with the specific purpose of 
ascertaining the veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  The January 1968 separation examination report is 
entirely negative for any symptoms associated with the lower 
extremities and weighs heavily against the claim.  The weight 
of the service medical records, including the January 1968 
separation examination, is greater than subsequent VA 
outpatient treatment records based on a history as provided 
by the veteran.

Although the veteran has asserted that he has residuals of an 
injury to the left knee sustained during his period of active 
service, the service medical records are negative of any such 
reported incident.  Similarly, there is no indication of 
treatment for a left knee disorder until August 2002, more 
than 34 years following separation from service.  Evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

There is only the veteran's claim that he currently has a 
left knee disorder that is the result of his period of active 
service.  There is no competent evidence of record that the 
veteran was actually injured in a fall during service, or 
that his left knee disorder is etiologically related to 
service.  As there is no competent medical evidence of a 
nexus between an in-service injury or disease and the left 
knee disorder, service connection may not be awarded.  See 
Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 346.

The evidence also does not show that the veteran was 
diagnosed with arthritis of the left knee within one year 
following his separation from service, as such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Given the absence of competent evidence in support of the 
veteran's claim, for the Board to conclude that the veteran 
has a current left knee disorder that was incurred as a 
result of his period of active service would be speculation, 
and the law provides that service connection may not be based 
on a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102 (2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board has considered the veteran's statements and 
testimony in support of his claim that he has a left knee 
disorder as a result of service.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left knee disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.




ORDER

Service connection for a left knee disorder is denied.


REMAND

Having carefully examined the record as to the issue of 
service connection for a low back disorder, the Board finds 
that a remand of this matter is necessary in order to enable 
VA to comply with applicable law pertaining to the duty to 
assist the veteran.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c) (2007).

As indicated above, during his June 2008 Travel Board 
hearing, the veteran indicated that he was currently 
receiving Social Security Administration disability benefits 
for symptoms associated with his asserted low back disorder.  
Thereafter, the veteran submitted a Social Security 
Administration Notice of Award dated in October 2006 
indicating that the veteran was entitled to monthly 
disability benefits.

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 
193, 199-200 (2006).

The file does not reflect that the veteran's records 
underlying the Social Security Administration's award have 
been obtained.  Lind v. Principi, 3 Vet. App. 493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not 
dispositive as to an issue that must be resolved by VA, any 
relevant findings made by the Social Security Administration 
are evidence which must be considered.  See White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain a copy of any Social Security 
Administration decision granting 
disability benefits to the veteran.  All 
the medical treatment records from the 
Social Security Administration that were 
used in considering the veteran's claim 
for disability benefits should be obtained 
and associated with the veteran's claims 
file.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further claim adjudication.
 
3.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, provide the veteran 
and his representative with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


